Citation Nr: 0836632	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-25 575	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1989 to November 
1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

The Board's decision on the issue of service connection for 
PTSD is set forth below.  The issue of service connection for 
an acquired psychiatric disorder other than PTSD is addressed 
in the REMAND section of this decision, below, and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD on 
appeal has been accomplished. 

2.  The veteran did not engage in combat with the enemy in 
service.

3.  The evidence does not support or corroborate the 
veteran's account of personal trauma during her military 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD on appeal has been accomplished.

A June 2005 pre-rating RO letter informed the veteran and her 
representative of the VA's responsibilities to notify and 
assist her in her claims, and notified her of what was needed 
to establish entitlement to service connection for PTSD due 
to personal trauma (evidence showing a disease that began in 
or was made worse by her military service).  Thereafter, she 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  The Board thus finds 
that the 2005 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2005 document fully meeting the VCAA's notice requirements 
were furnished to the veteran and her representative prior to 
the September 2005 rating action on appeal.
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO furnished her notice pertaining to the 
effective date information in a March 2006 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim for service connection for PTSD currently under 
consideration has been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate her claim, to include obtaining extensive 
service medical, administrative, and personnel records, and 
post-service VA medical records up to 2008, including several 
VA psychiatric evaluations.  Significantly, the veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In November 2006 and 
October 2007, the veteran stated that she had no additional 
information or evidence to submit in connection with her 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for PTSD on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate her account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than her service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing her the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran contends that she has PTSD as a result of 
personal trauma, claimed as verbal sexual harassment by 
female service comrades, and humiliation, torment, and 
emotional abuse by drill sergeants during basic military 
training.  She asserts that she sought no mental health 
treatment for such personal trauma in service. 

In this case, the service medical, administrative, and 
personnel records are completely negative for complaints or 
other documentation of claimed personal trauma such as sexual 
harassment, humiliation, torment, or emotional abuse of the 
veteran.  The service medical records reflect the veteran's 
complaints of anxiety and depression associated with a low 
back disability, but are negative for findings or diagnoses 
of any PTSD.  The service personnel and administrative 
records also contain no evidence of any behavior changes that 
might constitute credible evidence of such claimed trauma, 
such as unexplained economic or social behavior changes.  

The veteran's mental status was normal on January 1992 VA 
examination shortly following separation from service.  July 
2003 VA outpatient records noted stress and depressive 
symptoms since a December 2002 motor vehicle accident in 
which the veteran fractured her right clavicle.    

In a July 2005 VA outpatient social work assessment, the 
veteran gave a history inservice stressful events and 
personal trauma, claimed as sexual harassment by female 
service comrades, and humiliation, torment, and emotional 
abuse by drill sergeants during basic military training.  
After October 2005 VA psychiatric examination wherein the 
veteran gave a history of physical and emotional abuse in 
military service, the diagnoses included PTSD.  Numerous 
subsequent VA medical records developed through 2008 show 
continuing follow-up psychiatric and social work evaluations 
and assessments of the veteran for symptoms including PTSD.

In an October 2005 statement, the veteran's son recalled a 
January 1989 telephone conversation with his mother wherein 
she cried and sounded very upset about unspecified events 
that were happening to her.

The Board notes that the medical evidence in this case shows 
post-service psychiatric findings including PTSD that are 
only based on the veteran's history of her claimed inservice 
stressors due to personal trauma.  However, the Board finds 
that that history is not a reliable indicator of the actual 
occurrence of any such claimed stressor in service, inasmuch 
as such assertion is unproven, uncorroborated, and not 
supported objectively.  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is credible supporting evidence that the 
veteran's claimed inservice stressors and personal traumas 
actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that she received any award 
or citation specifically indicative of combat service.  That 
and other service personnel and administrative records 
indicate that her primary duties were as a finance 
specialist.  

The 2005 letter from the veteran's son relates her 
situational upset on one occasion during military service, 
but does not provide specific information which would assist 
in corroborating her claimed inservice stressful experiences 
or personal traumas.  

Thus, the Board finds that the post-service medical findings 
of PTSD since 2005 based on the veteran's unverified 
inservice personal trauma stressors are not persuasive 
medical evidence that any PTSD is related to her military 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
she is not competent to render a probative opinion on a 
medical matter-such as whether she has PTSD that is a result 
of alleged inservice personal trauma.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the veteran's own assertions in 
this regard have no probative value.

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD on appeal has not been accomplished.

The veteran contends that she suffers from an acquired 
psychiatric disorder including depression that had its onset 
in service.

The service medical records include an April 1990 
psychological examination report that noted a provisional 
diagnosis of rule-out anxiety/somatoform disorder associated 
with low back pain; after examination, the psychologist 
concluded that there was no strong evidence that the veteran 
was somatisizing.  In May, the veteran's sad affect and 
depressed mood were noted in association with low back pain.  
After examination in August, the impressions included chronic 
low back pain syndrome and depression.  In a November report 
of medical history, the veteran complained of anger, 
frustration, and depression associated with low back pain.  
After psychiatric examination in December, the assessments 
were psychological factors affecting physical condition, and 
low back pain.  

On examination in January 1991, a physician noted that the 
veteran felt anxious and depressed secondary to chronic low 
back pain, and the diagnoses were chronic low back pain 
syndrome, and psychological factors affecting physical 
condition.  After July 1991 psychiatric examination, the 
diagnoses were psychological factors affecting physical 
condition, and chronic low back pain of unknown etiology.  In 
November 1991, a military physical evaluation board found the 
veteran unfit for further military service due to 
psychological factors affecting musculoskeletal condition, 
with chronic low back pain without objective clinical 
findings, and also found that that disability was incurred in 
line of duty.

Post service, the veteran's mental status was normal on 
January 1992 VA examination shortly following separation from 
service, and the diagnoses included intermittent lumbar 
strain.  July 2003 VA outpatient records noted stress and 
depressive symptoms since a December 2002 motor vehicle 
accident in which the veteran fractured her right clavicle.  
On November 2003 VA social work evaluation, the veteran 
endorsed numerous symptoms of depression associated with 
marital problems and injuries in past motor vehicle 
accidents.  In 2004 and 2005, questions of an anxiety 
disorder and depression were assessed, and in a May 2005 VA 
social work evaluation the veteran complained of stress and 
anxiety associated with child care, work, and attending 
nursing school.  After October 2005 VA psychiatric 
examination, the diagnoses included severe, recurrent major 
depression, and panic disorder without agoraphobia.  In July 
2006, a VA psychiatrist opined that the veteran's current 
symptoms were not entirely consistent with a major depressive 
disorder, as some of her symptoms could be related to hormone 
deficiencies.  In July 2007, the veteran was hospitalized at 
a VA medical facility with diagnoses including recurrent 
major depression with psychotic features, a panic disorder 
without agoraphobia, and a personality disorder with 
dependent traits.

In view of the service medical records showing the veteran's 
complaints of anxiety and depression associated with her 
service-connected low back strain, and the post-service 
findings showing continuing evaluation of the veteran for 
symptoms of anxiety and depression, the Board finds that the 
veteran should be afforded a VA psychiatric examination to 
determine the nature and etiology of any current acquired 
psychiatric disorder and its relationship, if any, to 
military service and any incident thereof, including her 
service-connected low back strain.  In this regard, the Board 
notes that Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds 
that 38 C.F.R. § 3.310(a) (2007) authorizes a grant of 
service connection for disability caused by a service-
connected disability, as well as for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of the notice of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding psychiatric and psychological treatment and 
evaluation of the veteran at the St. Louis, Missouri 
Jefferson Barracks and John Cochran Division VA Medical 
Centers (VAMCs) from 2007 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
         
1.  The RO should obtain copies of all 
records of outstanding psychiatric and 
psychological treatment and evaluation of 
the veteran at the St. Louis, Missouri 
Jefferson Barracks and John Cochran 
Division VAMCs from 2007 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  Thereafter, the RO should afford the 
veteran an examination by a psychiatrist 
to determine the nature and etiology of 
any current acquired psychiatric disorder 
other than PTSD, and its relationship, if 
any, to military service and any incident 
thereof, including her service-connected 
low back strain.  The entire claims 
folder must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.    

The doctor should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed acquired psychiatric disorder 
other than PTSD (a) had its onset during 
military service, or (b) was caused or 
has been aggravated by the veteran's 
service-connected low back strain.  If 
aggravation of any non-service-connected 
acquired psychiatric disorder by the 
service-connected low back strain is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  In reaching his opinion, 
the physician should review and address 
the medical evidence of record pertaining 
to any relationship between the veteran's 
psychiatric symptoms and low back 
disability, to specifically include the 
service and post-service medical records. 
  
The doctor should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to her 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


